 



EXHIBIT 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
          THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) made this
23rd day of March 2005 by and between Dennis R. Glass, an individual resident of
the State of North Carolina (“Glass”), and Jefferson-Pilot Corporation, a North
Carolina corporation (the “Company”).
W I T N E S S E T H:
          WHEREAS, Glass has requested that the Employment Agreement
(“Agreement”) dated as of December 6, 2003 between Glass and the Company be
amended to extend its term for one year; on March 25, 2005 the Compensation
Committee of the Company’s Board of Directors approved such request; and the
parties intend that this Amendment shall confirm this extension.
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
     1. The date March 1, 2007 each place it appears in the Agreement is amended
to read March 1, 2008.
     2. In Section 3.2 of the Agreement, 2009 is added as an additional year,
and in Section 4.2, 2008 is added as an additional year.
     3. In Section 3.3(d) and in Section 3.5 of the Agreement, the year 2007 is
amended to read 2008.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first set forth above.

             
 
  JEFFERSON-PILOT CORPORATION
 
           
 
  By:   /s/ Hoyt J. Phillips    
 
           
 
      Hoyt J. Phillips    
 
      Senior Vice President    
 
           
 
      Signed: August 26, 2005    
 
           
 
  By:   /s/ Dennis R. Glass    
 
           
 
      Dennis R. Glass    
 
           
 
      Signed: August 26, 2005    

48